DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 3/22/2021, with respect to claims 1-28 have been fully considered and are persuasive.  The rejection of claims 1-28 has been withdrawn. 

Claims 3, 10, 12-13, and 22-23 have been cancelled.

Allowable Subject Matter
Claims 1-2, 4-9, 11, 14-21, and 24-28 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“store the first line of pixels in a circular buffer, the circular buffer to store a first number of lines of pixels of the image, the first number of lines to be fewer than a total number of lines of pixels of the image, the image data receiver to store a subsequent second line of pixels of the image over the first line of pixels of the image in the circular buffer at a later time;
first line of pixels of the image;
a feature sorter to sort the detected features to generate sorted feature points”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“storing the first line of pixels in a circular buffer, the circular buffer to store a first number of lines of pixels of the image, the first number of lines to be fewer than a total number of lines of pixels of the image, a subsequent second line of pixels of the image to be stored over the first line of pixels in the circular buffer at a later time;
detecting, by executing an instruction with the at least one processor, features in a first group of lines of pixels of the image from the circular buffer, the first group including the first line of pixels of the image;
sorting, by executing an instruction with the at least one processor, the detected features to generate sorted feature points”.

Regarding to claim 21, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“store the first line of pixels in a circular buffer, the circular buffer to store a first number of lines of pixels of the image, the first number of lines to be fewer than a total number of lines of pixels of the image;
a first group of lines of pixels of the image from the circular buffer, the first group including the first line of pixels of the image;
sort the detected features to generate sorted feature points;
replace the first line of pixels of the image in the circular buffer with a subsequent second line of pixels of the image”.

Claims 2, 4-9, and 26-28 are allowed due to dependency of claim 1. Calms 14-20 are allowed due to dependency of claim 11. Claims 24-25 are allowed due to dependency of claim 21.

Closest Reference Found
	Closest prior art made of record includes Wang (US 20160163091 A1) in view of Lu (US 20160379375 A1), in view of Zipnick (US 20120212481 A1), in view of Bulan (US 20140266803 A1), and further in view of Thirumaleshwara (US 20150131848 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616